UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7370



RAFAEL CORNELIO MATOS BRITO,

                                              Plaintiff - Appellant,
          versus


BILL D. BURLINGTON;    MARGARET   C.   HAMBRICK;
HARRELL WATTS,

                                             Defendants - Appellees,
          and


JANET RENO, Attorney General; KATHLEEN HAWKIN,
B.O.P., Director; JOSEPH BROOKS, Pet. VA -
Warden; F. S. WHEELER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-810-3)


Submitted:   December 10, 2001           Decided:   December 27, 2001


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael Cornelio Matos Brito, Appellant Pro Se. Mary Hannah Lauck,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rafael Cornelio Matos Brito appeals the dismissal in part of

his civil rights complaint brought under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                                2